Case 1:20-cv-21601-KMW Document 19-5 Entered on FLSD Docket 04/29/2020 Page 1 of 3




                     STOP HARASSMENT ORDER
                     from the Genesis ll Church of Health and Healing
                                                               4… 21‐   20

   To:Mr.Matthew J.Feeiev
        Asst.U.S.Attorney

        F:orida Bar No.0012908

        99N.E.4th Street′ Suite 300

        Miami′ Fiorida 33132‑2111

        Tel.:305.961.9235/Fax:305.530‐ 7139

         Emai!:Matthew Feelev@usdoi gov



        Judge Kathleen M. Williams
        Wilkie D. Ferguson, Jr. United States Courthouse
        400 North Miami Avenue                                                00VERNMENT
                                                                                 EXHIB:T
         Room 11-3
                                                                             CASE
                                                                             NQ

                                                                              旧     5
                                                                             認「
Case 1:20-cv-21601-KMW Document 19-5 Entered on FLSD Docket 04/29/2020 Page 2 of 3




         Miami, Florida 33128

         Chambers (305) 523-5540

         Mr. Donald   D. Ashley, Director, Office of Compliance, Center   for Drug
         Evaluation and Research, Food and Drug Administration E-mail:
         https://www.fda.Rov/a bout-fda/center-d rue-eva luation-a nd-resea rch-
         cder/dona ld-d-a shlev

         Mr. Richard A. Quaresima, Acting Associate Director, Division of
         Advertising Practices Federal Trade Commission

         And all those that are participating in this harassment at the FDA,    FTC   and
         DOJ




  This letter serves as documentation of a pattern of harassing activities that began
                                                 unapprOved and Misbranded
   on Apri:8th′ 2020 by the FDA in a letter titled‐
   Products Re:ated to Coronavirus E)isease 2019(COViD― ■9)then fO‖ owed bya
   complaint by the DOJ‐ UNITED STATES DiSTRiCT COURT SOUTHERN DiSTRiCr
   OF FLORIDA CASE NO.:1:20CV21601 UN:TED COMPLA:NT FOR PRELIMiNARY
   AND PERMANENT INJUNCriON and Onished with a TRO from the DOJ‐ UN:TED
   STATES DiSTRiCI COuRT SOUTHERN DiSTRiC1 0F FLORIDA CASE NO:
   1:20CV21601 UNITED STATES OF AMERICA SEALED TEMPORARY RESTRA:NING
   ORDER Apri:■ 7′ 2020

   Beit known to a‖ ofyou listed that these above rnentioned documents are a‖
   based on false prenllses thatlresponded to in the FDA Warning Letter and the
   Genesisll Churchis NOT bound to obey any ofthem due to the lSt Amendment
   Reng10us Rights we possessed as a Sovereign Free Church.You diSregarded my
   lrst response and wentforward with a complaint and now a TRO which are ALL
   GROSS Neg‖ gent Vlolations ofthe lSt Amendment.

   As a result ofyour harassment we have suffered in the following ways:

      o Substantiai harm to Church donations
      o Substantial harm to our reputation
      ● Substantiai harm to personal character
Case 1:20-cv-21601-KMW Document 19-5 Entered on FLSD Docket 04/29/2020 Page 3 of 3




     .   Emotional Stress
     .   Fear among family members effected
     o   Causing slander and libel against the G2Church worldwide

  This letter is notice to all you named above that you must immediately STOP
  Harassing the Genesis tl Church period.

  We demand that you STOP Harassing us immediately, if NOT obeyed then the
  Genesis ll Church will demand the compensation of 55,000 U.S. daily from each
  participant named above for the suffering we are experiencing due to this
  harassment.

  Note: lf these unfounded accusations and orders are dropped, we will drop our
  demand and if not and no relief from the DOJ we will go to INTERNATIONAL
  COURTS for relief.

  VVritten on this day′   Apri1 21.2020

  :n the name ofthe Lord Jesus Christ′



  魏椛r駕ノ■一
                            ″
   Bishop Joseph T. Grenon                  脅饂 慾イ(卜晰ザ
